Citation Nr: 0726909	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right shoulder.

2.  Entitlement to higher disability ratings for left knee 
disabilities, currently assigned separate ratings of 10 
percent for degenerative joint disease, 10 percent for 
instability, and 10 percent for a surgical scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in November 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
July 2002 rating decision, the RO assigned ratings of 10 
percent for degenerative arthritis of the right shoulder, and 
10 percent for degenerative joint disease of the left knee.  
In September 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  In December 2006, the RO 
remanded the case for additional development of relevant 
evidence.  In a May 2007 rating decision, the RO added 
separate ratings of 10 percent each for instability of the 
left knee and a surgical scar on the left knee.  Because 
these additional ratings derive from the service-connected 
left knee degenerative joint disease issue which was appealed 
on a rating basis, the Board believes that they are part and 
parcel of the appeal and properly in appellate status. 


FINDINGS OF FACT

1.  The service-connected degenerative arthritis of the right 
shoulder is manifested by complaints of pain and stiffness 
which limit forward flexion to 150 and limit abduction to 142 
degrees; there is no additional functional loss due to 
fatigue, weakness, lack of endurance or incoordination.  

2.  The service-connected degenerative joint disease of the 
left knee is manifested by x-ray evidence of advanced 
degenerative changes, and by limitation of flexion to 124 
degrees with pain; extension to 0 degrees; there is no 
additional functional loss due to pain, fatigue, weakness, 
lack of endurance or incoordination. 

3.  Since March 29, 2007, the service-connected left knee 
disability has also been productive of slight 
instability/laxity. 

4.  The service-connected left knee surgical scar has been 
painful on examination during the entire period covered by 
this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected degenerative arthritis of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including 4.7, 4.71a, 
Diagnostic Code 5201 (2006). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including 4.7, Diagnostic 
Codes 5260, 5261 (2006). 

3.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected instability of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including 4.7, Diagnostic Code 5257 (2006). 

4.  The criteria for entitlement to a rating of 10 percent 
(but no higher) for service-connected left knee surgical scar 
as a residual of left knee surgery have been met, effective 
from December 1, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including 4.7, Diagnostic Code 7804 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).

It is not clear from the claims file that the veteran was 
sent VCAA notice in connection with the initial claims for 
service connection for the disabilities at issue.  The 
veteran has appealed from the ratings initially assigned for 
the disabilities when the RO granted service connection.  

However, the record shows that VCAA notice letters were 
furnished to the appellant in March 2006 and January 2007.  
These letters collectively informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal (higher ratings).  The appellant 
was also advised of the types of evidence VA would assist in 
obtaining as well as the appellant own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  The  letters also 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Although 
the VCAA notice was not furnished prior to the July 2002 
rating decision which gives rise to this appeal, the Board 
finds that there has been no resulting harm to the veteran.  
He was subsequently furnished adequate notice, and the RO 
readjudicated the claims after such notice as reflected by a 
May 2007 supplemental statement of the case.  The Board also 
notes that in response to the January 2007 VCAA notice, the 
veteran reported that he had no additional information or 
evidence to give to VA to substantiate his claims.  Under the 
circumstances, the Board finds that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.  See generally Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The present appeal involved the appellant 
contention that an earlier effective date is warranted.  He 
has been fully advised of effective date criteria and has had 
a fair opportunity to advance his appeal for an earlier 
effective date.  In this particular case, a letter advising 
the veteran of these provisions was sent in March 2006.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post-service medical records.  
The RO complied with the Board's remand instructions to 
attempt to obtain private medical records identified by the 
veteran, but the veteran did not provide consents to the 
release of such records as requested by the RO.  The veteran 
has been afforded VA examinations in July 2002, April 2004, 
and March 2007.  The record as it now stands includes 
sufficient competent evidence to decide the issues on appeal.  
The veteran also had the opportunity to testify at a Board 
hearing in September 2006.  

General Legal Criteria for Rating Disabilities

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Analysis

I.  Degenerative Arthritis of the Right Shoulder

The veteran's service-connected degenerative arthritis of the 
right shoulder is currently rated 10 percent disabling under 
Code 5010.  Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

The Board first notes that there is clear evidence of painful 
motion of the right shoulder to justify the current 10 
percent rating.  The record also reflects that the right 
shoulder is the veteran's major shoulder. 

Under Diagnostic Code 5102, a 20 percent rating is warranted 
for limitation of the major arm at shoulder level.  A 30 
percent rating is warranted when there is limitation to 
midway between the side and shoulder level.  A 40 percent 
rating is warranted for limitation of motion of the major arm 
to 25 degrees from the side.  After reviewing the totality of 
the evidence, the Board is unable to conclude that the 
criteria for a rating in excess of the current 10 percent 
have been met.  

It is clear that the veteran suffers pain on motion of the 
right shoulder.  However, it does not appear that the pain 
actually limits motion to shoulder level.  At the most recent 
VA examination in March 2007, forward flexion was from 0 to 
160 degrees with pain throughout, and abduction was from 0 to 
162 degrees with pain throughout.  The examiner's comments 
appear to acknowledge that there was increased pain with 
forward flexion and abduction following three or four 
repetitions and that forward flexion then decreased to 150 
degrees and abduction decreased to 142 degrees.  These 
findings appear to be generally consistent with the findings 
on VA examination in April 2004.  At that time, the examiner 
noted flexion to 135 degrees with pain; abduction was to 180 
degrees with no pain reported.  Both examinations reported no 
fatigue, weakness, lack of endurance or incoordination.  At 
the March 2007 examination, the veteran reported that he was 
able to perform the activities of daily living, such as 
bathing, dressing, although he still had some pain.  He 
reported difficulties in reaching for overhead objects. 

Even considering additional functional loss due to the 
veteran's pain, the record does not support a finding that 
his right shoulder motion is limited to shoulder level so as 
to warrant the next higher rating of 20 percent.  Granted the 
veteran has pain on motion, but the current 10 percent rating 
contemplates such pain.  The right shoulder motion is limited 
by pain, but not to the extent that motion is limited to 
shoulder level.  The Board must conclude that the regulatory 
criteria for a rating in excess of 10 percent have not been 
met.  

II.  Degenerative Joint Disease of the Left Knee. 

On VA examination in March 2007, x-ray studies revealed 
evidence of advanced degenerative changes.  Range of motion 
testing showed extension to 0 degrees.  Flexion was to 124 
degrees with pain throughout motion.  On examination in April 
2004, flexion was to 115 degrees with pain at 115 degrees.  
No limitation of motion was noted on examination in July 
2002.  

In order to warrant a rating in excess of the current 10 
percent, flexion would have to be limited to 30 degrees or 
less, or extension would have to be limited to 15 degrees or 
more.  It does not appear that these criteria have been met.  
The Board notes that the veteran does have pain on motion, 
but the evidence does not persuasively show that motion is 
actually limited by pain to 30 degrees or less on flexion or 
to 15 degrees or more on extension.  The examiners also 
reported that there was otherwise not additional functional 
loss due to fatigue, weakness, lack of endurance or 
incoordination.  While recognizing that the disability 
continues to result in pain, the Board finds that the current 
10 percent rating accurately reflects a degree of impairment 
in keeping with the regulatory rating criteria for a 10 
percent rating. 

III.  Instability of the Left Knee. 

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  With this in mind, the RO has assigned a separate 10 
percent rating for instability of the left knee based on the 
findings on VA examination in March 2007.  

The RO has assigned the 10 percent rating under Diagnostic 
Code 5257.  Under this Code, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability.

The examiner who conducted the March 2007 VA examination 
described the left knee instability as slight.  The examiner 
reported no recurrent subluxation.  No recurrent subluxation 
or lateral instability was reported at the April 2004 VA 
examination.  At a July 2002 VA examination, it was expressly 
noted that there was no ligamentous laxity demonstrable in 
the left knee.  It therefore appears that the RO's assignment 
of a separate 10 percent rating, effective from March 29, 
2007, was appropriate since that was the date of the first 
medical evidence showing instability of the left knee.  

In sum, based on the record, the Board believes that the 
current 10 percent rating for instability of the left knee is 
appropriate.  There is no persuasive evidence that the 
instability of the left knee is more than slight in degree; 
the regulatory criteria for a rating in excess of 10 percent 
have not been met. 

IV.  Left Knee Surgical Scar as a Residual of Left Knee 
Surgery.

On examination in March 2007, the VA examiner described the 
left knee surgical scar as a midline vertical scar on the 
left kneecap measuring 10.2 cm long by 0.5 cm wide.  The scar 
was tender to palpation.  There was no adherence to 
underlying tissue, nor irregular texture, not atrophy, no 
shininess, no scaliness, no instability, no ulceration, no 
skin breakdown, no elevation or depression on palpation, no 
hypopigmentation, no hyperpigmentation, no induration, no 
inflexibility, no limitation of motion or function caused by 
the scar, no keloid, no edema and no inflammation.  

Based on the criteria of Diagnostic Code 7804, the RO has 
apparently assigned a 10 percent rating because the surgical 
scar is shown to be painful.  However, there is no showing 
that the size of the scar warrants a higher rating under Code 
7802.  There is no limitation of motion due to the scar to 
warrant a higher rating under Code 7801.  

The RO has assigned an effective date of March 29, 2007, for 
the left knee scar based on its finding that the scar was not 
shown to be painful prior to that date.  However, the Board 
notes that the April 30, 2004, VA examination report refers 
to findings of tenderness at the site of the vertical left 
knee scar.  Although an earlier VA examination in July 2002 
noted the scar, the report was silent as to whether the scar 
was tender or painful.  Under the circumstances, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the scar has met the criteria for a separate 10 percent 
rating since December 1, 2002, the effective date for the 
initial grant of service connection for left knee disability.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As to the issues denied in this appeal, the Board is unable 
to find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b). 




ORDER

A separate 10 percent rating is warranted for the veteran's 
service-connected left knee surgical scar as a residual of 
left knee surgery, effective from December 1, 2002.  To this 
extent, the appeal is granted, subject to VA laws and 
regulations governing payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the right shoulder is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the left knee is 
not warranted.  Entitlement to a disability rating in excess 
of 10 percent for instability of the left knee is not 
warranted.  To this extent, the appeal is denied. 




		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


